DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because
The first sentence “Disclosed are an autonomous vehicle…using the same” is repetitive/redundant information and should be removed.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 objected to because of the following informalities:  
Second Paragraph, “comprising type of the pedestrian to other vehicle” should be “comprising type of the pedestrian to an other vehicle” or “comprising type of the pedestrian to other vehicles” (claim 5’s wording suggests that the second suggested correction was the intended one).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20210035438, Perez Barrera et al, “Pedestrian Management Systems and Methods” in further view of US20190382013, Li et al, “Vehicle Control Device, Vehicle Control Method, and Storage Medium”
Regarding Claim 1, Perez Barrera teaches “An autonomous vehicle, comprising” ([0023] In some embodiments, vehicle 106 is an autonomous vehicle.);” a camera for photographing a pedestrian”( [0038] Vehicle management system 104 also includes an image processing module 408 that analyzes images captured by one or more cameras associated with vehicle 106. For example, image processing module 408 may identify one or more pedestrians in the captured images)”; “a controller for recognizing a pedestrian location based on a signal received from a pedestrian terminal carried by the pedestrian ”([0030] “For example, pedestrian location and movement module 312 may monitor pedestrians until they have safely crossed the road. In some embodiments device 110 carried by or worn by pedestrian 112 detects movement (or lack of movement) of pedestrian 112 and communicates that information regarding movement to pedestrian management system 102.”). Additionally while Perez Barrera does not teach the analysis of an image to determine the “type” of pedestrian (i.e. age, sex, etc). (instead only using image analysis to detect if there is/where there is a pedestrian) It does teach a use of a user/pedestrian profile (i.e. the “type” of pedestrian affects crossing time) for determining the expected time to cross, this profile furthermore includes age of the pedestrian and directly ties it to how quickly the pedestrian can cross road. [0049] “In some embodiments, the method accesses 612 pedestrian profile and history information, as discussed herein. For example, a pedestrian profile may include the age of the pedestrian, which is used to determine the time it may take the pedestrian to cross the road. For example, if a pedestrian is 18-40 years old, they may be expected to cross a particular road in 10 seconds. However, a pedestrian over the age of 60 may be expected to take longer to cross the same road, such as 15 seconds.” In otherwords while Perez Barrera lacks teachings for determining the “type” of pedestrian based on image analysis, it does have teachings for using a “type” of pedestrian which is retrieved from a “pedestrian terminal”
Perez-Berra lacks teachings for the “type” of pedestrian coming from analysis of the image (instead teaching a type coming from the pedestrian’s device/profile), for communicating the pedestrian “type” to other vehicles, and for decelerating/braking based on the recognition of the pedestrian.
Li et al teaches these elements, Recognition of a pedestrian “type” from image analysis [0080] “FIG. 6 is a diagram illustrating an example of image information of “bicycle” of “bicycle which is not recognized at current time point appears from rear and crosses intersection” used for the risk analysis unit 142 to perform the risk analysis. FIG. 7 is a diagram illustrating another example of the image information of “pedestrian” of “pedestrian who is not recognized at current time point appears in front and crosses intersection” used for the risk analysis unit 142 to perform the risk analysis.” (here there is recognition of types such a normal pedestrian, a biycle, etc). The “braking unit” (i.e. slow down and/or modifying) the autonomous vehicles route to account for the pedestrian [0101] “As described above, the vehicle control device 1 according to the embodiment includes the peripheral situation recognition unit 132 that recognizes a peripheral situation of the vehicle and the potential risk estimation unit 138 that determines whether there is a potential risk in a traffic scenario associated with a region in which the vehicle and a target are located in a positional relation between the vehicle and the target in accordance with the target recognized by the peripheral situation recognition unit 132 and estimates the potential risk in accordance with the potential risk of the traffic scenario when it is determined that there is the potential risk. It is possible to generate a safer goal trajectory which can correspond to a potential hazard scenario which may not be estimated in an actual traffic scenario.” And communication of the pedestrians/objects to nearby vehicles/receive that information from other vehicles Additionally while not mentioning the transmission of object/pedestrian information to other cars in a direct way, a review of Li et al shows that such a function is taught. Li et al teaches that the “traffic scenario” of the vehicle (i.e whats in the environment/near the car) can be based, at least in part on information received from the “communication device” ([0090] The various information groups D1 to D5 stored in the traffic scenario storage unit 150 may be initially set in accordance with a travel environment of the own vehicle M and may be added or deleted from the initial setting state through the communication device 20 or the like.). Li also teaches that this communication device communicates with other vehicles in the local area ([0040] The communication device 20 communicates with other vehicles near the own vehicle M using, for example, a cellular network, a Wi-Fi network, Bluetooth (registered trademark), dedicated short range communication (DSRC), or the like or communicates with various server devices via wireless base stations.). And from paragraph [0063] “The traffic scenario selection unit 134 selects a traffic scenario based on a recognition result of a road event or a traffic participant (another vehicle, a bicycle, a pedestrian, or the like) near the own vehicle M recognized by the peripheral situation recognition unit 132 and outputs the traffic scenario to the keyword setting unit 136.” Recognition the presence of a pedestrian is one such “traffic scenario”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Perez Barrera to include the image analysis for pedestrian “type”, communication of that information to and from other nearby vehicles, and changing/modifying the route of the vehicle in response to a detected pedestrian. One would be motivated to make the image analysis for “type”, Li et al [0097] “Subsequently, the risk analysis unit 142 extracts the search result using the keyword related to the time zone from the search result (step S304) and further extracts the search result extracted using the keyword related to the time zone using the keyword associated with the traffic participants (step S306). Subsequently, the risk analysis unit 142 selects image information in which the potential risk corresponding to an extraction result is embodied (step S308) and composes the extracted result image by composing the image information with the peripheral situation of the own vehicle M recognized by the peripheral situation recognition unit 132 (step S310). Then, the process of the flowchart ends.” Thus by using image recognition better/more accurate recognition of potential risks can be achieved. One would be motivated to the addition of communication to and from other vehicles [0053] “The peripheral situation recognition unit 132 recognizes other vehicles OV1 and OV2 which are traffic participants and outputs the recognition results to the peripheral situation storage unit 132A and the traffic scenario selection unit 134. The traffic scenario selection unit 134, the keyword setting unit 136, and the potential risk estimation unit 138 will be described later.“ which shows that other vehicles are an inherent part of traffic scenarios/risk. And one would be motivated to make the addition of route changing/slowing of the vehicle Li et al [0081] “The risk analysis unit 142 determines that the goal trajectory generation is performed based on the reproduced peripheral situation of the own vehicle, for example, when the peripheral situation recognition unit 132 does not recognize whether there are traffic participants crossing the cross-walks CR1 and CR2 of the intersection J and stopping due to obstacles such as a large vehicle, a tree, a signboard, or a building.” Thus by being able to modify/change the trajectory of the vehicle unexpected scenarios (i.e. the pedestrian behaving differently than expected) can be adapted to. Furthermore while Perez-Barrera does explicitly demand/teach autonomous car slowing down it does imply/suggest the need for the slowing of the vehicle in paragraph [0034] “ For example, if pedestrian 112 is moving slower than expected, notification manager 320 may prompt pedestrian 112 to increase their speed. In some embodiments, if pedestrian 112 is moving slower than expected, notification manager 320 may communicate a message to the approaching vehicle indicating that the vehicle should slow down or closely monitor pedestrian 112 crossing in front of the vehicle.” Thus the modification to include changing the vehicle’s speed/path is aligned with Perez-Barrera. Thus modified Perez-Barrera would teach all aspects of claim 1.
Regarding Claim 3, modified Perez-Barrera teaches ” The autonomous vehicle of claim 1, wherein the type of the pedestrian comprises at least one of the pedestrian's age, sex, and status.”(Perez-Barrera [0049] “In some embodiments, the method accesses 612 pedestrian profile and history information, as discussed herein. For example, a pedestrian profile may include the age of the pedestrian, which is used to determine the time it may take the pedestrian to cross the road. For example, if a pedestrian is 18-40 years old, they may be expected to cross a particular road in 10 seconds. However, a pedestrian over the age of 60 may be expected to take longer to cross the same road, such as 15 seconds.”);
Regarding Claim 4, modified Perez-Barrera teaches ” The autonomous vehicle of claim 1, wherein the controller estimates an estimated road crossing time of the pedestrian based on the type of the pedestrian.”( Perez-Barrera [0049] “In some embodiments, the method accesses 612 pedestrian profile and history information, as discussed herein. For example, a pedestrian profile may include the age of the pedestrian, which is used to determine the time it may take the pedestrian to cross the road. For example, if a pedestrian is 18-40 years old, they may be expected to cross a particular road in 10 seconds. However, a pedestrian over the age of 60 may be expected to take longer to cross the same road, such as 15 seconds.”);
Regarding Claim 5, modified Perez-Barrera teaches ” The autonomous vehicle of claim 4, wherein the controller transmits the estimated road crossing time of the pedestrian to other vehicles through the communication device.”(Li et al “([0040] The communication device 20 communicates with other vehicles near the own vehicle M using, for example, a cellular network, a Wi-Fi network, Bluetooth (registered trademark), dedicated short range communication (DSRC), or the like or communicates with various server devices via wireless base stations.).”);
( Li et al [0081] “The risk analysis unit 142 determines that the goal trajectory generation is performed based on the reproduced peripheral situation of the own vehicle, for example, when the peripheral situation recognition unit 132 does not recognize whether there are traffic participants crossing the cross-walks CR1 and CR2 of the intersection J and stopping due to obstacles such as a large vehicle, a tree, a signboard, or a building.” Here the “risk anaylsis” i.e. safety level is used to determine the “goal trajectory” i.e. whether to continue driving and deceleration information. And from [0053] “The peripheral situation recognition unit 132 recognizes other vehicles OV1 and OV2 which are traffic participants and outputs the recognition results to the peripheral situation storage unit 132A and the traffic scenario selection unit 134. The traffic scenario selection unit 134, the keyword setting unit 136, and the potential risk estimation unit 138 will be described later.“ it is known that other vehicles (i.e. signals received from the other vehicle) are part of the traffic scenario/peripheral situation recognition.);
Regarding Claim 7, modified Perez-Barrera teaches ”The autonomous vehicle of claim 1, further comprising a display for outputting walking guide information under the control of the controller, wherein the walking guide information comprises at least one of road crossing available guide of the pedestrian, an estimated crossing remaining time, and a walking direction.”( Perez-Barrera [0034] “A notification manager 320 manages the communication of notification messages (or alerts) to one or more pedestrians. The notification messages may include one or more of a visual notification, an audio notification, and a haptic notification. In some embodiments, the notification messages are communicated to device 110 carried by or worn by pedestrian (e.g., user) 112. The notification messages may indicate that pedestrian 112 should not attempt to cross the road or that pedestrian 112 can cross the road ahead of the approaching vehicle. Other notification messages may provide an indication of whether pedestrian 112 should increase their speed as they cross the road. For example, if pedestrian 112 is moving slower than expected, notification manager 320 may prompt pedestrian 112 to increase their speed.” Here the “prompt pedestrian 112 to increase speed” is a form of walking guide information, “message may indicate that the pedestrian 112 should not attempt to cross the road or the pedestrian 112 can cross the road ahead of the approaching vehicle” is a form of crossing available guide);
	Regarding Claim 8, modified Perez-Barrera teaches ” The autonomous vehicle of claim 7, wherein the controller transmits the walking guide information to the pedestrian terminal through the communication device.” (Perez-Barrera [0034] “A notification manager 320 manages the communication of notification messages (or alerts) to one or more pedestrians. The notification messages may include one or more of a visual notification, an audio notification, and a haptic notification. In some embodiments, the notification messages are communicated to device 110 carried by or worn by pedestrian (e.g., user) 112.);
	Regarding Claim 9, Perez-Barrera teaches “A pedestrian guidance system using an autonomous vehicle, the pedestrian guidance system comprising: a pedestrian terminal;”( ([0030] “For example, pedestrian location and movement module 312 may monitor pedestrians until they have safely crossed the road. In some embodiments device 110 carried by or worn by pedestrian 112 detects movement (or lack of movement) of pedestrian 112 and communicates that information regarding movement to pedestrian management system 102.”);” ” at least one autonomous vehicle”([0023] In some embodiments, vehicle 106 is an autonomous vehicle.);”pedestrian information recognizing a pedestrian and indicating the pedestrian based on a signal received from the pedestrian terminal”( [0049] “In some embodiments, the method accesses 612 pedestrian profile and history information, as discussed herein. For example, a pedestrian profile may include the age of the pedestrian, which is used to determine the time it may take the pedestrian to cross the road. For example, if a pedestrian is 18-40 years old, they may be expected to cross a particular road in 10 seconds. However, a pedestrian over the age of 60 may be expected to take longer to cross the same road, such as 15 seconds.”);” ” wherein the pedestrian information is generated in a server for communicating with the vehicle through a controller of the vehicle or a network.”(“ [0026] FIG. 2 is a block diagram illustrating an embodiment of vehicle 106 driving on a road 202 and approaching a known pedestrian crossing location 204. The embodiment of FIG. 2 also illustrates user 112 (e.g., pedestrian) and device 110 carried or worn by user 112. As shown in FIG. 2, vehicle 106 is driving along road 202 in a direction indicated by arrow 208. In this example, vehicle 106 is an autonomous vehicle and includes vehicle management system 104, as discussed herein. Vehicle 106 is approaching a known pedestrian crossing location 204. Information related to known pedestrian crossing locations may be stored in database 114 and communicated from pedestrian management system 102 to other systems, such as vehicle management system 104 or device 110.” Additionally see figure 1 below which shows a communication network to a database)


    PNG
    media_image1.png
    609
    374
    media_image1.png
    Greyscale

Perez-Barrera Figure 1
However Perez-Barrera fails to teach communicating the “pedestrian information” to other vehicles/from other vehicles and image analysis to determine the “pedestrian information” instead Perez-Barrera merely teaches the use of image analysis to determine if 
Li et al teaches the transmission of information to and from other vehicles on the road and also teaches image analysis to determine the pedestrian information (i.e. “type”). Lee teaches the transmission of information to and from other vehicles in that the “traffic scenario” of the vehicle (i.e whats in the environment/near the car) can be based, at least in part on information received from the “communication device” ([0090] The various information groups D1 to D5 stored in the traffic scenario storage unit 150 may be initially set in accordance with a travel environment of the own vehicle M and may be added or deleted from the initial setting state through the communication device 20 or the like.). Li also teaches that this communication device communicates with other vehicles in the local area ([0040] The communication device 20 communicates with other vehicles near the own vehicle M using, for example, a cellular network, a Wi-Fi network, Bluetooth (registered trademark), dedicated short range communication (DSRC), or the like or communicates with various server devices via wireless base stations.). And from paragraph [0063] “The traffic scenario selection unit 134 selects a traffic scenario based on a recognition result of a road event or a traffic participant (another vehicle, a bicycle, a pedestrian, or the like) near the own vehicle M recognized by the peripheral situation recognition unit 132 and outputs the traffic scenario to the keyword setting unit 136.” Recognition the presence of a pedestrian is one such “traffic scenario”. Li teaches the image analysis in paragraph [0097] “Subsequently, the risk analysis unit 142 extracts the search result using the keyword related to the time zone from the search result (step S304) and further extracts the search result extracted using the keyword related to the time zone using the keyword associated with the traffic participants (step S306). Subsequently, the risk analysis unit 142 selects image information in which the potential risk corresponding to an extraction result is embodied (step S308) and composes the extracted result image by composing the image information with the peripheral situation of the own vehicle M recognized by the peripheral situation recognition unit 132 (step S310). Then, the process of the flowchart ends.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Perez Barrera to include the image analysis for pedestrian “type”, communication of that information to and from other nearby vehicles. One would be motivated to make the image analysis for “type”, Li et al [0097] “Subsequently, the risk analysis unit 142 extracts the search result using the keyword related to the time zone from the search result (step S304) and further extracts the search result extracted using the keyword related to the time zone using the keyword associated with the traffic participants (step S306). Subsequently, the risk analysis unit 142 selects image information in which the potential risk corresponding to an extraction result is embodied (step S308) and composes the extracted result image by composing the image information with the peripheral situation of the own vehicle M recognized by the peripheral situation recognition unit 132 (step S310). Then, the process of the flowchart ends.” Thus by using image recognition better/more accurate recognition of potential risks can be achieved. One would be motivated to the addition of communication to and from other vehicles [0053] “The peripheral situation recognition unit 132 recognizes other vehicles OV1 and OV2 which are traffic participants and outputs the recognition results to the peripheral situation storage unit 132A and the traffic scenario selection unit 134. The traffic scenario selection unit 134, the keyword setting unit 136, and the potential risk estimation unit 138 will be described later.“ which shows that other vehicles are an inherent part of traffic scenarios/risk and being able to account for/communicate with them would allow for more accurate risk/scenario awareness. Thus modified Perez-Barrera would teach all aspects of claim 9.
Regarding Claim 11, modified Perez-Barrera teaches ” The pedestrian guidance system of claim 9, wherein the type of the pedestrian comprises at least one of the pedestrian’s age, sex, and status.”(Perez-Barrera [0049] “In some embodiments, the method accesses 612 pedestrian profile and history information, as discussed herein. For example, a pedestrian profile may include the age of the pedestrian, which is used to determine the time it may take the pedestrian to cross the road. For example, if a pedestrian is 18-40 years old, they may be expected to cross a particular road in 10 seconds. However, a pedestrian over the age of 60 may be expected to take longer to cross the same road, such as 15 seconds.”);
Regarding Claim 12, modified Perez-Barrera teaches ”The pedestrian guidance system of claim 9, wherein the controller or the server estimates an estimated road crossing time of the pedestrian based on the type of the pedestrian.”(Perez-Barrera [0049] “In some embodiments, the method accesses 612 pedestrian profile and history information, as discussed herein. For example, a pedestrian profile may include the age of the pedestrian, which is used to determine the time it may take the pedestrian to cross the road.);
Regarding Claim 13, modified Perez-Barrera teaches ”The pedestrian guidance system of claim 12, wherein the controller transmits the estimated road crossing time of the pedestrian (Li et al “([0040] The communication device 20 communicates with other vehicles near the own vehicle M using, for example, a cellular network, a Wi-Fi network, Bluetooth (registered trademark), dedicated short range communication (DSRC), or the like or communicates with various server devices via wireless base stations.));
Regarding Claim 14, modified Perez-Barrera teaches ” The pedestrian guidance system of claim 9, wherein the controller determines a safety level of the pedestrian according to whether to continue driving and deceleration information of a response signal received from the other vehicle.”( Li et al [0081] “The risk analysis unit 142 determines that the goal trajectory generation is performed based on the reproduced peripheral situation of the own vehicle, for example, when the peripheral situation recognition unit 132 does not recognize whether there are traffic participants crossing the cross-walks CR1 and CR2 of the intersection J and stopping due to obstacles such as a large vehicle, a tree, a signboard, or a building.” Here the “risk anaylsis” i.e. safety level is used to determine the “goal trajectory” i.e. whether to continue driving and deceleration information. And from [0053] “The peripheral situation recognition unit 132 recognizes other vehicles OV1 and OV2 which are traffic participants and outputs the recognition results to the peripheral situation storage unit 132A and the traffic scenario selection unit 134. The traffic scenario selection unit 134, the keyword setting unit 136, and the potential risk estimation unit 138 will be described later.“ it is known that other vehicles (i.e. signals received from the other vehicle) are part of the traffic scenario/peripheral situation recognition.);
( Perez-Barrera [0034] “A notification manager 320 manages the communication of notification messages (or alerts) to one or more pedestrians. The notification messages may include one or more of a visual notification, an audio notification, and a haptic notification. In some embodiments, the notification messages are communicated to device 110 carried by or worn by pedestrian (e.g., user) 112. The notification messages may indicate that pedestrian 112 should not attempt to cross the road or that pedestrian 112 can cross the road ahead of the approaching vehicle. Other notification messages may provide an indication of whether pedestrian 112 should increase their speed as they cross the road. For example, if pedestrian 112 is moving slower than expected, notification manager 320 may prompt pedestrian 112 to increase their speed.” Here the “prompt pedestrian 112 to increase speed” is a form of walking guide information, “message may indicate that the pedestrian 112 should not attempt to cross the road or the pedestrian 112 can cross the road ahead of the approaching vehicle” is a form of crossing available guide);
Regarding Claim 16, modified Perez-Barrera teaches ”The pedestrian guidance system of claim 15, wherein the controller transmits the walking guide information to the pedestrian terminal through the communication device.”(Perez-Barrera [0034] “A notification manager 320 manages the communication of notification messages (or alerts) to one or more pedestrians. The notification messages may include one or more of a visual notification, an audio notification, and a haptic notification. In some embodiments, the notification messages are communicated to device 110 carried by or worn by pedestrian (e.g., user) 112.);
	Regarding Claim 19, Perez-Barrera teaches “A method of guiding a pedestrian using an autonomous vehicle, the method comprising: recognizing a pedestrian based on a signal received from a pedestrian terminal;”( [0030] “For example, pedestrian location and movement module 312 may monitor pedestrians until they have safely crossed the road. In some embodiments device 110 carried by or worn by pedestrian 112 detects movement (or lack of movement) of pedestrian 112 and communicates that information regarding movement to pedestrian management system 102.”); and “wherein the pedestrian information is generated in a server for communicating with the vehicle through a network or a controller of the vehicle.”(“ [0026] FIG. 2 is a block diagram illustrating an embodiment of vehicle 106 driving on a road 202 and approaching a known pedestrian crossing location 204. The embodiment of FIG. 2 also illustrates user 112 (e.g., pedestrian) and device 110 carried or worn by user 112. As shown in FIG. 2, vehicle 106 is driving along road 202 in a direction indicated by arrow 208. In this example, vehicle 106 is an autonomous vehicle and includes vehicle management system 104, as discussed herein. Vehicle 106 is approaching a known pedestrian crossing location 204. Information related to known pedestrian crossing locations may be stored in database 114 and communicated from pedestrian management system 102 to other systems, such as vehicle management system 104 or device 110.” Additionally see figure 1 below which shows a communication network to a database);

    PNG
    media_image1.png
    609
    374
    media_image1.png
    Greyscale

Perrez-Barrera figure 1
	Perez-Barrera however fails to teach image analysis to determine the “pedestrian information” and the transmission of that information to and from other vehicles. Instead, Perez-Barrera uses image analysis to only identify if a pedestrian/object is present ([0038] Vehicle management system 104 also includes an image processing module 408 that analyzes images captured by one or more cameras associated with vehicle 106. For example, image processing module 408 may identify one or more pedestrians in the captured images); and 
Li et al teaches the transmission of information to and from other vehicles on the road and also teaches image analysis to determine the pedestrian information (i.e. “type”). Lee teaches the transmission of information to and from other vehicles in that the “traffic scenario” of the vehicle (i.e whats in the environment/near the car) can be based, at least in part on information received from the “communication device” ([0090] The various information groups D1 to D5 stored in the traffic scenario storage unit 150 may be initially set in accordance with a travel environment of the own vehicle M and may be added or deleted from the initial setting state through the communication device 20 or the like.). Li also teaches that this communication device communicates with other vehicles in the local area ([0040] The communication device 20 communicates with other vehicles near the own vehicle M using, for example, a cellular network, a Wi-Fi network, Bluetooth (registered trademark), dedicated short range communication (DSRC), or the like or communicates with various server devices via wireless base stations.). And from paragraph [0063] “The traffic scenario selection unit 134 selects a traffic scenario based on a recognition result of a road event or a traffic participant (another vehicle, a bicycle, a pedestrian, or the like) near the own vehicle M recognized by the peripheral situation recognition unit 132 and outputs the traffic scenario to the keyword setting unit 136.” Recognition the presence of a pedestrian is one such “traffic scenario”. Li teaches the image analysis in paragraph [0097] “Subsequently, the risk analysis unit 142 extracts the search result using the keyword related to the time zone from the search result (step S304) and further extracts the search result extracted using the keyword related to the time zone using the keyword associated with the traffic participants (step S306). Subsequently, the risk analysis unit 142 selects image information in which the potential risk corresponding to an extraction result is embodied (step S308) and composes the extracted result image by composing the image information with the peripheral situation of the own vehicle M recognized by the peripheral situation recognition unit 132 (step S310). Then, the process of the flowchart ends.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Perez Barrera to include the image analysis for pedestrian “type”, communication of that information to and from other nearby vehicles. One would be motivated to make the image analysis for “type”, Li et al [0097] “Subsequently, the risk analysis unit 142 extracts the search result using the keyword related to the time zone from the search result (step S304) and further extracts the search result extracted using the keyword related to the time zone using the keyword associated with the traffic participants (step S306). Subsequently, the risk analysis unit 142 selects image information in which the potential risk corresponding to an extraction result is embodied (step S308) and composes the extracted result image by composing the image information with the peripheral situation of the own vehicle M recognized by the peripheral situation recognition unit 132 (step S310). Then, the process of the flowchart ends.” Thus by using image recognition better/more accurate recognition of potential risks can be achieved. One would be motivated to the addition of communication to and from other vehicles [0053] “The peripheral situation recognition unit 132 recognizes other vehicles OV1 and OV2 which are traffic participants and outputs the recognition results to the peripheral situation storage unit 132A and the traffic scenario selection unit 134. The traffic scenario selection unit 134, the keyword setting unit 136, and the potential risk estimation unit 138 will be described later.“ which shows that other vehicles are an inherent part of traffic scenarios/risk and being able to account for/communicate with them would allow for more accurate risk/scenario awareness. Thus modified Perez-Barrera would teach all aspects of claim 19.
Claims 2, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Barrera and Li et al (i.e. modified Perez-Barrera of the previous section) as applied to claims 1, 3-9, 11-16 and 19 above, and further in view of CN106980814, “Significance Map for Pedestrian Detection”, Wu et al.
Regarding Claim 2, while Modified Perez-Barrera does teach image analsysis for determining the “type” of pedestrian, it fails to teach that such analysis is the result of machine learning/neural networks.
Wu et al teaches just such a machine learning (i.e. “learning result”) for use on autonomous vehicles in order to analyze images to detect Pedestrians.  Wu et al’s Abstract “The invention claims system, method and device for pedestrian detection. method comprises the image of the area near the receiving vehicle. the method further includes using a first neural network to process the image to determine the one or more locations inside human image may be located there. the method further comprises applying a second neural network to process the one or more position of the image to determine the pedestrian is present and inform the driver assistance system or automatic drive system there is a pedestrian.” Wu et al’s system additionally teaches the recognition of age group of the pedestrian (i.e. infant, juvenile, adult, elderly, etc). [0062] “as used herein, the term "pedestrian" represents human is driving a vehicle. For example, the pedestrian may include sensor capable of sensing of walking, running, sitting or lying in the area of the individual. people can also include those for personal use such as bicycle, motor scooters, single-row wheel roller skates or roller skates of human power device. people can be located on the road or near the road, such as in road, pavement, the shoulder of the road of the road and so on. the pedestrian can be the big small shape, it has change significantly. For example, small infant, juvenile, elderly human or any other age of human can be detected or identified as a pedestrian. Similarly, the pedestrian can obviously change the type or quantity of the clothes. Thus, the appearance of the pedestrian may be completely different for the camera or other sensor.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify modified Perez-Barrera to use the machine learning system of Wu et al to analyze the images of Perez-Barrera’s pedestrian imaging sensors. One would be motivated to make such an addition of using a neural network/machine learning for the image analysis as taught in Wu [0062] “Similarly, the pedestrian can obviously change the type or quantity of the clothes. Thus, the appearance of the pedestrian may be completely different for the camera or other sensor.” Thus as the appearance of the pedestrian can change a lot having a system that adapts/learns to a wide range of inputs would prove to be an attractive/useful option. The resulting further modified Perez-Barerra would teach all aspects of claim 2.

Wu et al teaches just such a machine learning (i.e. “learning result”) for use on autonomous vehicles in order to analyze images to detect Pedestrians.  Wu et al’s Abstract “The invention claims system, method and device for pedestrian detection. method comprises the image of the area near the receiving vehicle. the method further includes using a first neural network to process the image to determine the one or more locations inside human image may be located there. the method further comprises applying a second neural network to process the one or more position of the image to determine the pedestrian is present and inform the driver assistance system or automatic drive system there is a pedestrian.” Wu et al’s system additionally teaches the recognition of age group of the pedestrian (i.e. infant, juvenile, adult, elderly, etc). [0062] “as used herein, the term "pedestrian" represents human is driving a vehicle. For example, the pedestrian may include sensor capable of sensing of walking, running, sitting or lying in the area of the individual. people can also include those for personal use such as bicycle, motor scooters, single-row wheel roller skates or roller skates of human power device. people can be located on the road or near the road, such as in road, pavement, the shoulder of the road of the road and so on. the pedestrian can be the big small shape, it has change significantly. For example, small infant, juvenile, elderly human or any other age of human can be detected or identified as a pedestrian. Similarly, the pedestrian can obviously change the type or quantity of the clothes. Thus, the appearance of the pedestrian may be completely different for the camera or other sensor.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify modified Perez-Barrera to use the machine learning system of Wu et al to analyze the images of Perez-Barrera’s pedestrian imaging sensors. One would be motivated to make such an addition of using a neural network/machine learning for the image analysis as taught in Wu [0062] “Similarly, the pedestrian can obviously change the type or quantity of the clothes. Thus, the appearance of the pedestrian may be completely different for the camera or other sensor.” Thus as the appearance of the pedestrian can change a lot having a system that adapts/learns to a wide range of inputs would prove to be an attractive/useful option. The resulting further modified Perez-Barerra would teach all aspects of claim 10.
Regarding Claim 18, modified Perez-Barrera (of the previous 103 section) teaches “generate an estimated road crossing time of the pedestrian based on the pedestrian type; “(Perez-Barrera [0049] “In some embodiments, the method accesses 612 pedestrian profile and history information, as discussed herein. For example, a pedestrian profile may include the age of the pedestrian, which is used to determine the time it may take the pedestrian to cross the road. For example, if a pedestrian is 18-40 years old, they may be expected to cross a particular road in 10 seconds. However, a pedestrian over the age of 60 may be expected to take longer to cross the same road, such as 15 seconds.”); and “transmit the pedestrian type information and the estimated crossing time to the other vehicle,“( (Li et al “([0040] The communication device 20 communicates with other vehicles near the own vehicle M using, for example, a cellular network, a Wi-Fi network, Bluetooth (registered trademark), dedicated short range communication (DSRC), or the like or communicates with various server devices via wireless base stations.)););” wherein a controller of the other vehicle receives the type of the pedestrian and information of the estimated crossing time to determine deceleration and whether to continue driving and to transmit a determined result to the vehicle, having recognized the pedestrian.“( Li et al [0081] “The risk analysis unit 142 determines that the goal trajectory generation is performed based on the reproduced peripheral situation of the own vehicle, for example, when the peripheral situation recognition unit 132 does not recognize whether there are traffic participants crossing the cross-walks CR1 and CR2 of the intersection J and stopping due to obstacles such as a large vehicle, a tree, a signboard, or a building.” Here the “risk anaylsis” i.e. safety level is used to determine the “goal trajectory” i.e. whether to continue driving and deceleration information. And from [0053] “The peripheral situation recognition unit 132 recognizes other vehicles OV1 and OV2 which are traffic participants and outputs the recognition results to the peripheral situation storage unit 132A and the traffic scenario selection unit 134. The traffic scenario selection unit 134, the keyword setting unit 136, and the potential risk estimation unit 138 will be described later.“ it is known that other vehicles (i.e. signals received from the other vehicle) are part of the traffic scenario/peripheral situation recognition.);).
However modified Perez-Barrera fails to teach that the image analysis/recognition of the pedestrian is done with/as a result of machine learning.
Wu et al teaches just such a machine learning (i.e. “learning result”) for use on autonomous vehicles in order to analyze images to detect Pedestrians.  Wu et al’s Abstract “The invention claims system, method and device for pedestrian detection. method comprises the image of the area near the receiving vehicle. the method further includes using a first neural network to process the image to determine the one or more locations inside human image may be located there. the method further comprises applying a second neural network to process the one or more position of the image to determine the pedestrian is present and inform the driver assistance system or automatic drive system there is a pedestrian.” Wu et al’s system additionally teaches the recognition of age group of the pedestrian (i.e. infant, juvenile, adult, elderly, etc). [0062] “as used herein, the term "pedestrian" represents human is driving a vehicle. For example, the pedestrian may include sensor capable of sensing of walking, running, sitting or lying in the area of the individual. people can also include those for personal use such as bicycle, motor scooters, single-row wheel roller skates or roller skates of human power device. people can be located on the road or near the road, such as in road, pavement, the shoulder of the road of the road and so on. the pedestrian can be the big small shape, it has change significantly. For example, small infant, juvenile, elderly human or any other age of human can be detected or identified as a pedestrian. Similarly, the pedestrian can obviously change the type or quantity of the clothes. Thus, the appearance of the pedestrian may be completely different for the camera or other sensor.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify modified Perez-Barrera to use the machine learning system of Wu et al to analyze the images of Perez-Barrera’s . One would be motivated to make such an addition of using a neural network/machine learning for the image analysis as taught in Wu [0062] “Similarly, the pedestrian can obviously change the type or quantity of the clothes. Thus, the appearance of the pedestrian may be completely different for the camera or other sensor.” Thus as the appearance of the pedestrian can change a lot having a system that adapts/learns to a wide range of inputs would prove to be an attractive/useful option. The resulting further modified Perez-Barerra would teach all aspects of claim 18.
Regarding Claim 20, while Modified Perez-Barrera does teach image analysis for determining the “type” of pedestrian, it fails to teach that such analysis is the result of machine learning/neural networks.
Wu et al teaches just such a machine learning (i.e. “learning result”) for use on autonomous vehicles in order to analyze images to detect Pedestrians.  Wu et al’s Abstract “The invention claims system, method and device for pedestrian detection. method comprises the image of the area near the receiving vehicle. the method further includes using a first neural network to process the image to determine the one or more locations inside human image may be located there. the method further comprises applying a second neural network to process the one or more position of the image to determine the pedestrian is present and inform the driver assistance system or automatic drive system there is a pedestrian.” Wu et al’s system additionally teaches the recognition of age group of the pedestrian (i.e. infant, juvenile, adult, elderly, etc). [0062] “as used herein, the term "pedestrian" represents human is driving a vehicle. For example, the pedestrian may include sensor capable of sensing of walking, running, sitting or lying in the area of the individual. people can also include those for personal use such as bicycle, motor scooters, single-row wheel roller skates or roller skates of human power device. people can be located on the road or near the road, such as in road, pavement, the shoulder of the road of the road and so on. the pedestrian can be the big small shape, it has change significantly. For example, small infant, juvenile, elderly human or any other age of human can be detected or identified as a pedestrian. Similarly, the pedestrian can obviously change the type or quantity of the clothes. Thus, the appearance of the pedestrian may be completely different for the camera or other sensor.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify modified Perez-Barrera to use the machine learning system of Wu et al to analyze the images of Perez-Barrera’s pedestrian imaging sensors. One would be motivated to make such an addition of using a neural network/machine learning for the image analysis as taught in Wu [0062] “Similarly, the pedestrian can obviously change the type or quantity of the clothes. Thus, the appearance of the pedestrian may be completely different for the camera or other sensor.” Thus as the appearance of the pedestrian can change a lot having a system that adapts/learns to a wide range of inputs would prove to be an attractive/useful option. The resulting further modified Perez-Barerra would teach all aspects of claim 20.
Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art taught or suggested that the vehicle “closest” to the pedestrian would be the one to display the messages (i.e. the moving display from vehicle to vehicle as seen in figure 20 A and B of the application) was not found in the prior art. Prior art that was found that taught tracking of nearby pedestrians and changing the display/message shown on a singular car to track a closest pedestrian. For example, Jung US20180174460 gives fake “eyes” being displayed which follow the pedestrian to indicate that the autonomous vehicle recognizes the pedestrians presences, however it doesn’t contain to teachings/suggestion that these displays would be moved from vehicle to vehicle so that the closest vehicle to the pedestrian is the one displaying the message/image. As such this cooperative message displaying between vehicle which selects the closest vehicle to the pedestrian to display the message as the pedestrian moves is not found in the prior art and is allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2003092291, “Object Detection Apparatus, Object Detection Server, and Object Detection Method”, Imagawa et al; JP2009271758, “Image-Recognizing Device”, Sasaki et al; US8954252, “Pedestrain Notifications”, Urmson et al; US20150336502, “Communication Between Autonomous Vehicles and External Observers”, Hillis et al; US20160318445, “System .
Imagawa et al gives an image analysis which include identification of age groups of a person in the image.
Sakaki et al gives another image/camera analysis to detect objects/pedestrians
Urmson et al gives an autonomous vehicle which has external displays for giving messages to pedestrians such as “safe to cross”, “stop”, etc.
Hillis et al gives another autonomous vehicle display system for informing/giving messages to pedestrians. Includes projectors for displaying images on the road, such as a right turn arrow or a planned path, etc
Sugimoto et al gives a system of communication between a vehicle, a pedestrians mobile device/terminal to inform the car of potential pedestrian’s locations.
Williams et al gives a autonomous vehicle display system which tells pedestrians what the vehicle is doing (stopping, yield, etc) and includes expected direction of the pedestrian.
Sweeney et al gives a vehicle display for pedestrian crossings, include instructions (cross/don’t cross) and directional arrows for way of crossing. Includes projecting of images onto the road aswell, such as a crosswalk.

Kim et al gives an autonomous vehicle control system that includes displaying/signaling to pedestrian.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661